Citation Nr: 0503426	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  94-27 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board requested a VA 
examination to determine the etiology and date of onset of 
any insomnia and sleep apnea disability.  However, in May 
2003, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  The Board 
no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.  Thus, in November 2003, the Board remanded this case 
to the RO to accomplish the requested examination and to 
initially consider the new evidence.  The RO continued the 
denial of the case and issued a Supplemental Statement of the 
Case (SSOC) in August 2004.  The RO returned the case to the 
Board for appellate review.

The veteran testified at hearings before RO personnel in 
January 1994 and September 1998.  He testified again at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in March 2001.  Transcripts of all three hearings are 
of record.


FINDINGS OF FACT

1.  Chronic insomnia was not shown in service or for many 
years thereafter and is not shown to be related to any 
incident of service.

2.  Sleep apnea was not shown in service or for many years 
thereafter and is not shown to be related to any incident of 
service.


CONCLUSIONS OF LAW

1.  Insomnia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
October 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the October 2001 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the August 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the VCAA notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Additionally, the veteran was accorded an 
examination in June 2004 at which time a medical opinion was 
obtained as to the possible relationship between the claimed 
disorders and the veteran's military service.

Background.  Service medical records reveal complaints of 
trouble sleeping, indigestion, and stomach growling on one 
occasion in December 1963.  The diagnosis at that time was 
anxiety.  There was no evidence of chronic insomnia or sleep 
apnea during service.  The report of medical history 
completed by the veteran prior to separation from service in 
June 1966 is silent as to insomnia or sleep apnea.

VA medical records beginning in 1992 noted a report of severe 
sleep problems for 30 years.  He reported taking 
Amitriptyline since 1978.  A medical record dated in 
September 1992 reflects that the veteran reported that he had 
been treated in service for insomnia with Valium from 1962 to 
1966 and that 30 years later he was still taking medications.

In a January 1994 personal hearing, the veteran testified 
that in service he was required to monitor Morse code 
communications on eight hour daily shifts. He believed that 
the mental stress of the job caused him to become an 
insomniac.  He noted that it was not until 1978, about 14 or 
15 years after service that a doctor provided medication to 
help him sleep.  

In a September 1998 personal hearing, the veteran testified 
that prior to service in June 1962 he had had no medical 
history of insomnia or sleep apnea.  However he received 
treatment in service for insomnia and sleep apnea from June 
1962 to June 1966.  He continued to have problems since his 
separation from service.  In 1978 he was treated by a Dr. 
Gray who prescribed Amitriptyline.  This allowed him to get 
an extra 2 hrs of sleep a night.  He underwent a sleep study 
at the Charleston VAMC which identified sleep apnea. 

In March 2001, the veteran testified at a Travel Board 
hearing.  He offered testimony similar to his prior 
testimony.  

The veteran was accorded an examination by VA for disability 
evaluation purposes in June 2004.  The examiner noted that he 
reviewed the claims folder and service medical records and 
that he had been requested to offer an opinion as to whether 
the veteran's sleep apnea and or insomnia were related to 
service.  The veteran reported developing sleeping 
difficulties after a year in service and having problems ever 
since.  He underwent a sleep study in 1994 which revealed 
mild sleep apnea. However the veteran noted that his major 
problem was insomnia.  The service records revealed a single 
entry in December 1963 of trouble sleeping with indigestion 
and stomach growling in service.  The impression at the time 
was anxiety.  There was no further notes regarding insomnia 
in service or until 1992.  There was no medical documentation 
of insomnia from 1966 until 1992.  The examiner noted that:

My impression is that (the appellant) is 
a 60-year-old veteran who has mild 
obstructive sleep apnea, diagnosed some 
10 years ago, and who gives a verbal 
report of insomnia for some 40 years.  
However, there is no medical 
documentation to verify that he had this 
insomnia anytime before the early 1990s.  
Therefore, it would be purely speculative 
on my part to state that the insomnia is 
in anyway related to service, and, 
certainly, I believe that the sleep apnea 
is not in any way related to service as 
well.

The claims file contains service and post-service medical 
treatment records including records from the 1990s to the 
present time.  None of these medical records contain 
information which would tend to link the veteran's insomnia 
or sleep apnea to his period of service.

Analysis.  In general, service connection may be established 
for a disability resulting from an injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  VA regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, neither chronic insomnia nor sleep apnea was 
identified during the veteran's military service or until 
more than 20 years thereafter.  The veteran was afforded a VA 
examination in June 2004.  The physician examined the veteran 
and reviewed the historical data contained in the claims 
file.  The examiner opined that there was no evidence to 
verify that the veteran had insomnia "anytime before the 
early 1990s" and that his current insomnia was unrelated to 
his military service.  The examiner also expressed the 
opinion that the veteran's sleep apnea was "not in anyway 
related to service as well."

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").


ORDER

Service connection for insomnia is denied.

Service connection for sleep apnea is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


